Opinion by
Fitzhugh, Associate Justice.
‘ It is alleged as error in this case, that there is no entry of final judgment in the Court below.
The record shows a jury trial, a verdict for the defendant, a motion for a new trial overruled, and that no exceptions were taken during any stage of the trial. The final order appears to be: “ Whereupon the Court orders that plaintiff pay the costs of suit, and that execution issue therefor.”
Under our statute a judgment is defined to.be “the final determination of the right of parties.” This, although wanting in some respects the technical language generally used in recording judgments, is, we think, sufficiently certain under our statute to constitute a valid judgment.
It is further objected that the amount of the costs are not stated in the judgment. We think it 'unnecessary that they should be so stated — they are to be taxed by the clerk, from the records and papers on file in his office, and either party may « move for a re-taxation.
The costs in this case appear to be excessive, and we shall affirm the judgment, and remand the cause to the District Court of the First District, for execution, giving either party leave to move for a re-taxation of the costs in that Court.